        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

________________________________________________
                                                )
MICHELE COLELLA and DENISE DUSSAULT,            )
                                                )
                        Plaintiffs,             )
                                                )
      v.                                        )    04 Civ. 2710 (LAP)
                                                )
THE REPUBLIC OF ARGENTINA,                      )
                                                )
                        Defendant.              )
________________________________________________)
                                                )
MARCELO RUBEN RIGUEIRO, et al.,                 )
                                                )
                        Plaintiffs,             )
                                                )
      v.                                        )    05 Civ. 3089 (LAP)
                                                )
THE REPUBLIC OF ARGENTINA,                      )
                                                )
                        Defendant.              )
________________________________________________)




      MEMORANDUM OF MICHELE COLELLA AND DENISE DUSSAULT
             IN OPPOSITION TO REPUBLIC OF ARGENTINA’S
    MOTION TO DISMISS THEIR CLAIMS AND VACATE THEIR JUDGMENTS




                                          Michael C. Spencer
                                          MILBERG PHILLIPS & GROSSMAN LLP
                                          One Pennsylvania Plaza, Suite 1920
                                          New York, NY 10119
                                          (212) 594-5300


October 4, 2019
            Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 2 of 25




                                                 TABLE OF CONTENTS

Preliminary Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        1

Factual Background

          A.        Money judgments were entered for Colella in 04 Civ. 2710
                    and 05 Civ. 3089 in 2006 and 2007 . . . . . . . . . . . . . . . . . . . . . . . .                  5

          B.        In 2011, Judge Griesa rejected Argentina’s claim that
                    Colella was involved in any fraud committed by plaintiff
                    Forgione in 06 Civ. 17151 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            5

          C.        Colella decides not to accept any Propuresta settlement offers
                    on his bonds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   6

          D.        In response to docket-clean-up efforts earlier this year,
                    the Colellas provided their account statements showing
                    their holdings in 04 Civ. 2710 and 05 Civ. 3089 to
                    counsel for Argentina . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          7

          E.        Argentina moves for vacatur of Colella’s judgments
                    on grounds of fraud . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          8

Argument

I.        ARGENTINA’S MOTION TO VACATE COLELLA’S JUDGMENTS
          IS PRECLUDED AS UNTIMELY UNDER FRCP RULE 60(c)(1),
          AND THAT PRECLUSION CANNOT BE AVOIDED BY RESORT
          TO RULE 60(d)(3) OR 60(d)(6)

          A.        Argentina’s motion seeking vacatur of judgments on grounds
                    of fraud falls within Rule 60(b)(3), but it was made long after
                    expiration of the one-year deadline set forth in Rule 60(c)(1) . . . .                             9

          B.        Argentina cannot escape the one-year deadline by seeking refuge
                    in Rule 60(d)(3) (“fraud upon the court”), because that subsection
                    covers only corruption of the judicial process itself or fraud
                    affecting litigants beyond the parties before the court . . . . . . . . .                          9

          C.        Argentina’s allegations against Colella do not fit within any
                    plausible interpretation of Rule 60(d)(3) . . . . . . . . . . . . . . . . . . . .                  12

          D.        Nor can Argentina seek vacatur under Rule 60(b)(6) . . . . . . . . . .                             13




                                                                                                                            i
            Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 3 of 25




II.       EVEN IF A MERITS INQUIRY WERE PERMISSIBLE
          ON THIS MOTION, ARGENTINA’S PROPOSED EVIDENCE
          WOULD NOT JUSTIFY VACATUR

          A.         If Argentina is arguing that Colella’s judgment in 04 Civ. 2710
                     was fraudulently obtained, that argument is unfounded
                     and judicially estopped . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           14

          B.         Argentina cannot argue that Colella’s judgment in 05 Civ. 3089
                     was fraudulently obtained, because it acknowledges that
                     the bonds are still on deposit in Colella’s account at Banca Carige .                                     14

          C.         The Gleizer withdrawal proceedings in 2001 do not support
                     vacatur of the Colella judgments . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                15

          D.         The Fiorentino declaration is inadmissible hearsay and is
                     subject to doubt . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    16

          E.         The typographical errors pointed out by Argentina in Colella’s
                     May 22, 2019 account statement are not clear and convincing
                     evidence of fraud . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     18

          F.         Colella’s failure to consummate a Propuesta settlement in
                     04 Civ 2170 does not support a finding of fraud . . . . . . . . . . . . . . . . .                         20

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20




                                                                                                                                      ii
            Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 4 of 25




                                              TABLE OF AUTHORITIES



Cases

Aurelius Capital Master, Ltd. v. Republic of Argentina,
       644 F. App’x 98, No. 16-628, 2016 WL 1540614,
       2016 U.S. App. LEXIS 6820 (2d Cir. Apr. 15, 2016) . . . . . . . . . . . . . . . . . .                                6

Lee v. Marvel Enterprises, Inc., 471 Fed. Appx. 14 (2d Cir. 2012) . . . . . . . . . . . . .                                10

General Medicine, PC v. Horizon/CMS Health Care Corp.,
      2012 U.S. App. LEXIS 7186 (6th Cir. April 10, 2012) . . . . . . . . . . . . . . . . .                                11


Statutes, Rules, and Treatises

Fed. R. Civ. P. Rule 60 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   passim

It. Legislative Decrees 196/2003, amended, 101/2018 (Privacy Code) . . . . . . . . . . .                                   18

Regulation (EU) No. 2016/679 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             18

Wright & Miller, Federal Practice and Procedure § 2864 . . . . . . . . . . . . . . . . . . . . . .                         13

Wright & Miller, Federal Practice & Procedure § 2870 . . . . . . . . . . . . . . . . . . . . . .                        11, 14




                                                                                                                                 iii
           Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 5 of 25




       MEMORANDUM OF MICHELE COLELLA AND DENISE DUSSAULT
              IN OPPOSITION TO REPUBLIC OF ARGENTINA’S
     MOTION TO DISMISS THEIR CLAIMS AND VACATE THEIR JUDGMENTS


          Michele Colella and Denise Dussault (together, “Colella” or the “Colellas”), bondholder

plaintiffs in the above-captioned actions, respectfully submit this memorandum in opposition to

the motion by defendant Republic of Argentina (“Argentina”) to dismiss their claims and vacate

their judgments.

          Colella’s money judgments were entered in these actions in May 2006 and January 2007,

and because more than one year has elapsed since then, Argentina is barred from making any

motion to dismiss or vacate the judgments under Rules 60(b)(3) and 60(c)(1) of the Federal

Rules of Civil Procedure, and the Court should deny the motion on that basis. Without waiving

those positions, Colella submits that the motion also is legally and factually deficient on the

merits.

                                 PRELIMINARY STATEMENT

          Rule 60(b)(3) of the Federal Rules of Civil Procedure provides that: “On motion and just

terms, the court may relieve a party or its legal representative from a final judgment, order, or

proceeding for the following reasons: … (3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party[.]” Rule 60(c)(1) provides that

any such motion must be made “no more than a year after the entry of the judgment or order or

the date of the proceeding.” Otherwise, the judgment debtor may seek vacatur only by bringing a

new action. Proceeding otherwise violates the Federal Rules and the judgment holders’ due

process rights.

          Argentina’s present motion thus is dispositively precluded as untimely under the one-year

limitation in Rule 60(c)(1). The judgments Argentina seeks to vacate were entered in Colella in


                                                                                                    1
         Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 6 of 25




May 2006 (04 Civ. 2710 ECF No. 23) and in Rigueiro in January 2007 (05 Civ. 3089 ECF No.

24). It is astonishing that Argentina’s motion does not mention these provisions, even though the

Colellas raised them in their pre-motion letter.

       Argentina asserted in its pre-motion reply letter, 04 Civ. 2170, ECF No. 83 p. 1, though

not in its present motion papers, that the provision in Rule 60(d)(3) preserving motions to “set

aside a judgment for fraud on the court” overcomes the above rules. The idea that Rule 60(d)(3)

“fraud on the court” swallows Rule 60(b)(3) “fraud by an opposing party” is completely

untenable under any reasonable view of the case-law precedents and treatise commentary on

Rule 60(d)(3), which reserve that rule for truly exceptional dishonest conduct by officers of the

court or for public frauds affecting parties beyond the immediate litigants, which Argentina does

not claim here.

       Probably realizing that the Rule 60(b)(3) is not a tenable fall-back, Argentina now argues

that its motion to vacate arises under Rule 60(b)(6) (vacatur for “any other reason that justifies

relief”) or other inherent judicial power. But Argentina admits that Rule 60(b)(3) can apply only

with respect to vacatur for reasons “other than the reasons in in provisions 60(b)(1)-(5)” (Arg.

Br. at 17) – meaning that this catch-all subsection cannot be used to cover allegations of fraud by

an opposing party, which is obviously what Argentina alleges here. There is no authority or

justification for using this broad subsection to displace the rule’s specific vacatur provisions.

       Argentina’s attempt to justify vacatur factually is also deficient (if, contrary to the above

argument, the Court were to reach the facts). The facts here are strongly disputed by Colella, and

this dispute cannot, consistent with due process and basic rules of procedure and evidence, be

resolved on a paper record. Argentina wants to deprive Colella of money judgments duly entered

against Argentina and now worth well over $14 million – and Argentina has not filed a




                                                                                                       2
         Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 7 of 25




complaint, submitted to or allowed discovery, or made showings to a proper factfinder under the

rules of evidence.

        Of course, our due process point meshes exactly with Rules 60(b)(3) & (c)(1), which

mandate that, after one year post-entry-of-judgment, a defendant may seek vacatur only by filing

a new action. In such a new action, normal due process and procedural protections obviously

would inhere.

       Argentina has no competent admissible proof that the Colellas no longer own their bonds

in 04 Civ. 2710. The paper trail supports the Colella holdings moving from Banca di Roma to

UniCredit-Roma and then a transfer last year to BCC-Lavoro – the latter step shown by

UniCredit transfer documents submitted with the Colella-Dussault Declaration on this motion

(“C-D Decl.”) and the year-end-2018 BCC-Lavoro statement previously furnished by Colella.

Argentina’s two arguments are that the May 22, 2019 statement Colella obtained by special

request from BCC-Lavoro has typographical irregularities, and that a declaration recently

supplied to Argentina’s counsel by a BCC-Lavoro legal officer, Raffaele Fiorentino, says the

bonds are not on record at the bank. Declaration of Rathna J. Ramamurthi (“RR Decl.”), 04 Civ.

2710, ECF No. 90, Ex. A. Colella, on the other hand, declares the bonds were transferred from

UniCredit to BCC-Lavoro in 2018 and should be on deposit there. The interim account

statement may have typographic issues because it was a one-off produced at a local branch, and

Mr. Fiorentino may not have full information -- but most significantly, his declaration is

inadmissible as evidence, and none of Argentina’s assertions has been tested by cross-

examination or rudimentary discovery processes. Mr. Boccuzzi’s expressed certainty that

“Plaintiffs clearly no longer hold the bonds” (Arg. Br. at 18) has no greater real substance to it




                                                                                                     3
         Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 8 of 25




than the view of the signer of this brief that such a conclusion has not been proved according to

basic legal standards.

       With respect to 05 Civ. 3089, Argentina acknowledges, albeit on page 8 of its 8-page

statement of facts, that the Colellas still own the subject bonds. There is no factual justification

for a vacatur motion here.

       The rest of Argentina’s argument is a combination of chain conjecture and insinuation:

Argentina posits that if the BCC-Lavoro account statement for the 04 Civ 2710 bonds is suspect,

then Colella must have aided Forgione eight years earlier in forging the Forgione account

statement in 06 Civ. 15171, and maybe the bonds covered by Colella’s judgment in 05 Civ. 3079

are just duplicates of his bonds claimed in 04 Civ. 2710. Obviously Argentina has not provided

anything approaching proof of any of those accusations. A prominent Wall Street law firm

should not be describing those assertions as indubitable.

       Ultimately, none of Argentina’s accusations cast doubt on the integrity of the

determinations by Judge Griesa in 2006 and 2007 that the Colellas owned the bonds, so money

judgments were approved in 2006 in 04 Civ. 2710 and in 2007 in 05 Civ. 3089; and in any event,

those determinations are long-standing res judicata as to Argentina. Argentina acknowledges it

had a full opportunity to litigate the Colellas’ motions for entry of judgment over a decade ago,

and it hasn’t raised any new facts from that era. It does not present any clear and convincing

evidence of fraud in connection with entry of the judgments.

       Instead, Argentina’s focus is on its recent docket clean-up efforts. Milberg (which has

been counsel to hundreds of individual bondholders in addition to Colella) understands and

cooperates in those efforts; many of our client-plaintiffs’ claims that have been paid through

settlements or mooted if bonds were exchanged or sold into the market have been voluntarily




                                                                                                       4
         Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 9 of 25




removed from the dockets and judgment rolls. In this case, however, Argentina wants to vacate

the Colellas’ judgment in 04 Civ. 2710 based on suspicions they no longer the underlying holds,

without observing the Rule 60(b)(3) standards and clear-and-convincing evidence rules that

clearly apply to judgment vacatur efforts; and to vacate the Colellas’ judgment in 05 Civ. 3089

even while acknowledging that Colella still owns the bonds. Argentina has gone overboard in

pursuing docket clean-up, and the Court should deny its motion.


                                  FACTUAL BACKGROUND

       A.      Money judgments were entered for Colella in 04 Civ. 2710
               and 05 Civ. 3089 in 2006 and 2007

       It is undisputed that Colella received money judgments in the two subject actions in 2006

and 2007. At the time, Argentina was contesting every judgment and casting aspersions on all

bondholder plaintiffs’ claims in an effort to forestall the inevitable. That applied to these two

cases as well. Judge Griesa carefully evaluated Argentina’s evasive assertions, including that

plaintiffs were fabricating evidence of their holdings and claims, and rejected them. Opinion,

June 15, 2006, 04 Civ. 2710, ECF No. 22; Opinion, August 23, 2006, 05 Civ. 3089, ECF No. 21.

       B.      In 2011, Judge Griesa rejected Argentina’s claim that Colella was
               involved in any fraud committed by plaintiff Forgione in 06 Civ. 17151

       After judgments were entered in 04 Civ. 2710 and 05 Civ. 3089 as described above, Mr.

Gleizer moved in 2011 to withdraw as counsel for plaintiff Antonio Forgione in 06 Civ. 17151,

another action Mr. Gleizer had initiated. Plaintiff Forgione had supplied a supposed Banca

Carige account statement to support his claim of bond ownership on his summary judgment

motion in that case in 2011, but the account statement appeared to be a cut-and-paste job

falsified from a Banca Carige statement previously submitted on summary judgment by Colella

in 05 Civ. 3089. In addition to arguing that Forgione could not recover, Argentina sought



                                                                                                    5
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 10 of 25




discovery from the Colellas and other plaintiffs, evidently in order to challenge their judgments.

Judge Griesa considered Argentina’s position based on the documents submitted and quite

extensive argument at the hearing on May 24, 2011. 04 Civ. 2710 ECF No. 44 (transcript). Judge

Griesa allowed Mr. Gleizer to withdraw as counsel, but refused Argentina’s request for further

discovery from Colella, finding: “The information from the banker [at Banca Carige, confirming

Forgione’s falsification] did not read to me to accuse Colella and Dussault of anything. So that’s

where I stand right now.” Id. at p. 14. Forgione never retained other counsel to pursue his claims,

and Argentina never suffered any injury as a result of his attempted fraud. There has never been

any further evidence about the Forgione situation. But Argentina now wants to resurrect its

accusations that Colella abetted the (apparent) Forgione fraud – the same innuendo Judge Griesa

rejected eight years ago.

       C.      Colella decides not to accept any Propuesta settlement offers
               on his bonds

       Despite their substantial bondholdings and money judgments in 04 Civ. 2710 and 05 Civ

3089 (total face value of $5.85 million, plus post-judgment interest running at about 5% for well

over ten years), Colella – unlike almost all other bondholders – has declined to accept

Argentina’s Propuesta settlement offers, which would provide consideration of (only) 70% of

judgment value as of February 2016 for holders who obtained pari passu injunctions (like

Colella). Colella has followed the Second Circuit’s observation that holders are free to settle on

Propuesta terms or holders may continue to seek enforcement of their judgments, including

through attachment or other normal post-judgment remedies. Aurelius Capital Master, Ltd. v.

Republic of Argentina, 644 F. App’x 98, No. 16-628, 2016 WL 1540614, at *4, 2016 U.S. App.

LEXIS 6820 (2d Cir. Apr. 15, 2016).




                                                                                                     6
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 11 of 25




        Colella decided to authorize his additional counsel, Jessica Sleater, to submit a Propuesta

settlement for the bonds in 04 Civ. 2710 in June 2016. Argentina asserts that was a binding

agreement; Colella submits that the terms remained undefined by Argentina and unaccepted by

him for months thereafter, and that he receded from any settlement in April 2017. C-D Decl. ¶

16; see RR Decl. at Exh. Q p. 9 (email, Oct. 12, 2016, Sleater to Sanchez Herrera of Cleary,

noting non-receipt of website information needed to finalize settlement).

        D.     In response to docket-clean-up efforts earlier this year,
               the Colellas provided their account statements showing their holdings
               in 04 Civ. 2710 and 05 Civ. 3089 to counsel for Argentina

        Argentina wants to clean up the dockets and judgments entered against it, after years of

refusing to pay the judgments. There remain some cases and some bondholders with judgments,

however, who do not want to settle their claims. In the view of plaintiffs’ counsel, those

judgment holders, like Colella, are entitled to wait to enforce their judgments at their own pace.

        Nevertheless, Argentina has sought to require such hold-out judgment holders to

demonstrate that they still hold the underlying bonds. On May 10, 2019, Argentina wrote to the

Court (04 Civ. 2710 ECF No. 75) asking for entry of enclosed orders (ECF No. 76) (without

even making motions for entry of the orders), which would require the Colellas to report whether

they still held their bonds. Before an order was even entered, Colella provided documentation

(account statements), and the Court directed counsel to share the materials and confer. ECF No.

77. Those materials included (a) Colella’s year-end 2018 BCC-Lavoro account statement, RR

Decl., ECF No. 90, Exh. C Part 1, pp. 6-8, covering the bonds in 04 Civ. 2710; and (b) Colella’s

quarterly Banca Carige statement dated March 31, 2019, id., p. 9, covering the bonds in 05 Civ.

3089.




                                                                                                     7
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 12 of 25




       A month later, in an effort to confirm their bond ownership, Colella sent further

documents with apostilles for delivery to Cleary, which occurred via counsel on June 28. RR

Decl. Ex. B. Those documents included a May 22, 2019 interim account statement from BCC-

Lavoro for the bonds in 04 Civ. 2710, as well as another copy of Colella’s March 31, 2019,

account statement from Banca Carige for the bonds in 05 Civ. 3089. Id.

       E.      Argentina moves for vacatur of Colella’s judgments
               on grounds of fraud

       On July 30, 2019, Cleary wrote to Spencer advising that Cleary had obtained the

Fiorentino declaration from BCC-Lavoro stating, with respect to the bonds in 04 Civ. 2710, that

the May 22, 2019 account statement was inauthentic and the Colellas do not currently hold any

securities at the bank. The Cleary lettter also went back over other purported issues from the

Forgione episode, and demanded dismissal of the Colellas’ claims and vacatur of their judgments

in both 04 Civ. 2710 and 05 Civ. 3089. Spencer responded on August 8, pointing out that other

Cleary lawyers had stated in a recent phone conversation that Cleary had confirmed with Banca

Carige that Colella’s bonds in 05 Civ. 3089 were indeed on deposit there. Spencer also asserted

that there was no basis for asserting that Colella was involved in the Forgione falsification; and

that Colella intended to file a police complaint against Fiorentino for making a false declaration.

On August 12, Boccuzzi wrote to the Court (04 Civ. 2710, ECF No. 79) asking for a pre-motion

conference for Argentina’s proposed motion to vacate the judgments in both 04 Civ. 2710 and 05

Civ. 3089. Two days later the Court scheduled a pre-motion conference for August 27 (id. ECF

No. 80). Spencer opposed the pre-motion letter on August 15, ECF No. 81, and Boccuzzi replied

on August 16, ECF No. 83. Colella filed a police report in Italy claiming that Fiorentino had filed

a false declaration on Aug 20. C-D Decl. ¶ 24. On August 27, at the brief pre-motion conference,

the Court allowed Argentina to file its motion to vacate.



                                                                                                      8
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 13 of 25




                                           ARGUMENT

I.      ARGENTINA’S MOTION TO VACATE COLELLA’S JUDGMENTS IS
        PRECLUDED AS UNTIMELY UNDER FRCP RULE 60(c)(1), AND
        THAT PRECLUSION CANNOT BE AVOIDED BY RESORT TO
        RULE 60(d)(3) OR 60(d)(6)

        A.     Argentina’s motion seeking vacatur of judgments on grounds of fraud
               falls within Rule 60(b)(3), but the motion was made long after
               expiration of the one-year deadline set forth in Rule 60(c)(1)

        As noted in the Preliminary Statement above, Argentina’s present motion is untimely

because it is made long after the deadline specified in Rule 60(c)(1) for its motion for relief from

the final judgments entered against Argentina in these actions on the ground of “fraud,

misrepresentation, or misconduct by an opposing party” has expired. Rule 60(b)(3). The deadline

is one year after entry of judgment. Rule 60(c)(1).

        These are black-and-white rules that do not really admit of any leeway. The rules were

set forth in Colella’s response to Argentina’s pre-motion letter. Argentina’s motion and

supporting memorandum simply ignore the rules.

        B.     Argentina cannot escape the one-year deadline by seeking refuge
               in Rule 60(d)(3) (“fraud upon the court”), because that subsection covers
               only corruption of the judicial process itself or fraud affecting litigants
               beyond the parties before the court

        Presumably Argentina will contend on reply that the above rules are superseded or

swallowed by Rule 60(d)(3), which states that the above rules do not “limit a court’s power to:

… set aside a judgment for fraud on the court.” But any fair reading of the unanimous case law

and treatise discussion interpreting Rule 60(d)(3) makes clear that it is applicable only in

instances of alleged fraud by officers of the court, or affecting litigants beyond the parties before

the court – or in any event for truly extraordinary situations. Those conditions have not been met

here.




                                                                                                    9
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 14 of 25




       Because Argentina’s motion for vacatur and dismissal has not even addressed this issue,

even though Colella had clearly put it on the table pre-motion, Colella’s ability to respond is

unfairly hampered, since Argentina evidently will make its argument only on reply. We do not

even know comprehensively what Argentina is contending constitutes alleged fraud. But

assuming Argentina relies on the facts already discussed in its pre-motion letters, Rule 60(d)(3)

simply does not apply.

       In Lee v. Marvel Enterprises, Inc., 471 Fed. Appx. 14 (2d Cir. 2012) (summary order

denying motion to vacate), the Second Circuit observed that the party seeking vacatur under Rule

60(d)(3) has a

       heavy burden of establishing a “fraud which does or attempts to defile the court
       itself, or is … perpetrated by officer of the court so that the judicial machinery
       cannot perform in the usual manner its impartial task of adjudging cases.” Hadges
       v. Yonkers Racing Corp., 48 F.3d 1320, 1325 (2d Cir. 1995) (internal quotation
       marks omitted); accord Gleason v. Jandrucko, 860 F.2d 556, 559 (2d Cir. 1988)
       (explaining that “fraud on the court” “is limited to fraud which seriously affects
       the integrity of the normal process of adjudication”).

In another decision, the Sixth Circuit has observed:

       Fraud on the court refers to “the most egregious conduct involving a corruption of
       the judicial process itself.” 11 Charles Alan Wright et al. Federal Practice &
       Procedure § 2870 (West 2011) (collecting cases). Treatises speak of such flagrant
       abuses as bribing a judge, employing counsel to exert improper influence on the
       court, and jury tampering. Id. § 2870; Moore’s Federal Practice § 60.21[4][a].
       Although not doctrinally limited to such criminal acts, courts recognize the
       extraordinary nature of the remedy and cautioned against expansive use of the
       doctrine. In Demjanjuk v. Petrovsky, we observed that

                 [f]raud upon the court should … embrace only that species of fraud which
                 does or attempts to subvert the integrity of the court itself, or is a fraud
                 perpetrated by officers of the court so that the judicial machinery cannot
                 perform in the usual manner its impartial task of adjudging cases that are
                 presented for adjudication, and relief should be denied in the absence of
                 such conduct.

       10 F.3d 338, 352-53 (6th Cir. 1993) (quoting Moore’s Federal Practice § 60.33,
       omission in Demjanjuk) (setting aside an extradition order for fraud on the court



                                                                                                  10
         Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 15 of 25




        because government attorneys failed to disclose exculpatory evidence in violation
        of the duty recognized in Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L.
        Ed. 2d 215 (1963)). Accordingly, cases require a party seeking to show fraud on
        the court to present clear and convincing evidence of the following elements: “1)
        [conduct] on the part of an officer of the court; that 2) is directed to the judicial
        machinery itself; 3) is intentionally false, willfully blind to the truth, or is in
        reckless disregard of the truth; 4) is a positive averment or a concealment when
        one is under a duty to disclose; and 5) deceives the court.” Johnson v. Bell, 605
        F.3d 333, 339 (6th Cir. 2010) (quoting Carter v. Anderson 585 F.3d 1007, 1011-12
        (6th Cir. 2009)). “In practice, this means that even fairly despicable conduct will
        not qualify as a fraud on the court.” Moore’s Federal Practice § 60.21[4][c]
        (collecting cases for the proposition that perjury and non-disclosure by a single
        litigant did not rise to the level of fraud on the court).

General Medicine, PC v. Horizon/CMS Health Care Corp., 2012 U.S. App. LEXIS 7186 (6th

Cir. April 10, 2012), slip op. at 10-11 (Rule 60(d)(3) motion denied).

        The Wright & Miller treatise notes that courts and commentators have offered three

possible definitions for fraud on the court under Rule 60(d)(3). One definition is “fraud that

attempts to subvert the integrity of the court itself, or that is perpetrated by officers of the court.”

The second is fraud amounting to an “unconscionable plan or scheme which is designed to

improperly influence the court in its decision.” The third is fraud “where injury to the public is

primarily and extraordinarily involved.” Wright & Miller, Federal Practice and Procedure § 2870

at pp. 576-77. The treatise authors summarized:

                 Perhaps the principal contribution of all these attempts to define “fraud
        upon the court” and to distinguish it from mere “fraud” is as a reminder that there
        is a distinction. Any fraud connected with the presentation of a case to a court is a
        fraud upon the court in a broad sense. That cannot be the sense in which the term
        is used in Rule 60(d)(3). The remedy for most cases of fraud must continue to be
        by motion under Rule 60(b)(3) or by an independent action., subject to the
        procedural limitations applicable to those remedies. The drafters must have
        conceived of “fraud upon the court,” as they used that phrase, as referring to very
        unusual cases involving “far more than an injury to a single litigant.”

                Thus, the courts have refused to invoke this concept in cases in which the
        wrong, if wrong there was, was only between the parties in the case and involved
        no direct assault on the integrity of the judicial process. Nondisclosure by a party
        or the party’s attorney has not been enough.



                                                                                                      11
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 16 of 25




               The cases in which it has been found that there was, or might have been, a
       “fraud upon the court,” for the most part, have been cases in which there was “the
       most egregious conduct involving a corruption of the judicial process itself.” The
       concept clearly includes bribery of a judge or the employment of counsel in order
       to bring an improper influence on the court.

Id. at 577-583 (footnotes omitted).

       C.      Argentina’s allegations against Colella do not fit within any plausible
               interpretation of Rule 60(d)(3)

       The facts in the present situation do not fit into Rule 60(d)(3) as interpreted in the case

law. We have not found any case precedents applying Rule 60(d)(3) to set aside a previously

entered judgment in circumstances remotely similar to those here.

   •   There are no allegations of fraud in connection with the entry of judgment in 04 Civ 2710
       in 2006, or the entry of judgment in 05 Civ. 3789 in 2007. The cases in which vacatur
       was sought on grounds of fraud involve alleged fraud in connection with the entry of the
       judgment itself. Argentina’s present allegations date from alleged events many years
       thereafter.

   •   Argentina admits that Colella still holds the bonds in 05 Civ. 3089, so there can be no
       allegation of fraud with respect to the validity of those claims.

   •   Argentina has no precedents where an allegation of fraud separated from the entry of
       judgment has been used to procure vacatur of the judgment.

   •   Argentina has no authority recognizing insinuation and suspicion as “clear and
       convincing” evidence of fraud sufficient to justify vacatur.

   •   The alleged fraud, even if true, would not have effects beyond the litigating parties here.

   •   The alleged fraud, even if true, would not involve any misconduct, corruption, or
       deception by attorneys or court officers.

   •   Argentina has not suffered any injury from alleged fraud in connection with any of the
       judgments in which it seeks vacatur (in 04 Civ. 2710, 05 Civ. 3089, 06 Civ. 15171).
       Argentina has not paid settlements or judgment recoveries in any of these situations.

   •   As a practical matter, injury would be implausible, if not impossible, because Argentina
       insists on delivery of actual bonds in return for settlements or judgment recoveries on
       these bonds.



                                                                                                     12
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 17 of 25




       Tellingly, none of the cases cited by Argentina on pp. 8-15 of its brief concerning courts’

powers and the appropriate procedures to deal with allegedly fraudulent conduct by litigants

involved efforts to vacate judgments. Rule 60(b)(3) and 60(c)(1) clearly occupy the field for such

motions to vacate. Argentina’s motion is long out-of-time.

       D.      Nor can Argentina seek vacatur under Rule 60(b)(6)

       In its pre-motion letter on this matter, Argentina said it was seeking vacatur based on the

Colellas’ alleged “repeated and intentional misrepresentations amount to fraud on the Court” but

did not cite any rule or other basis. 04 Civ. 2710, ECR No. 79. When we pointed out in response

that such a motion was untimely under Rule 60, Argentina responded by invoking Rule 60(d)(3)

and noted we had not cited authority making that rule inapplicable. 04 Civ. 2710, ECR No. 83 p.

1. Argentina has now changed its mind again, in that its motion does not rely on Rule 60(d)(3)

and does not even acknowledge the one-year limitation in Rule 60(b)(3) and (c)(1) – instead,

Argentina reverts to arguing about fraud in non-vacatur settings and “additionally” invoking

Rule 60(b)(6) (Arg. Br. Point I at 8-16; Point II at 17-19).

       Argentina undermines its own additional point by acknowledging, albeit in parentheses

(Arg. Br. at 17), that Rule 60(b)(6)’s recognition of judgment vacatur “for any other reason that

justifies relief” only applies “other than [for] the reasons in provisions 60(b)(1)-(5)”. Of course,

the reason in Rule 60(b)(3) is exactly Argentina’s motion: vacatur for the reason of “fraud …,

misrepresentation, or misconduct by an opposing party.” See also Wright & Miller, Federal

Practice & Procedure § 2864 at pp. 497-98. None of the cases cited at Arg. Br. pp. 17-18

involved fraud allegations against an opposing party, which is the situation here and which is

covered and occupied by Rule 60(b)(3). Rule 60(b)(6) does not help Argentina here either.




                                                                                                   13
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 18 of 25




II.    EVEN IF A MERITS INQUIRY WERE PERMISSIBLE
       ON THIS MOTION, ARGENTINA’S PROPOSED EVIDENCE
       WOULD NOT JUSTIFY VACATUR

       Without waiving their position that a motion to vacate the Colellas’ money judgments is

precluded as out of time under Rule 60, Colella also submits that the alleged evidence and

argument by Argentina would not support judgment vacaturs.

       Fraud to justify vacatur of judgments must be established by clear and convincing

evidence. Id. § 2870 at p. 575 and cases cited.

       A.      If Argentina is arguing that Colella’s judgment in 04 Civ. 2710
               was fraudulently obtained, that argument is unfounded and
               judicially estopped

        Argentina does not now appear to be contending that Colella engaged in fraud in

obtaining the money judgment entered in 04 Civ. 2710 in 2006. Back then, as described above,

Argentina was routinely raising questions about the validity of bondholders’ claims, including

Colella’s; Argentina now acknowledges (Arg. Br. at 2) that it “objected that Plaintiffs’ purported

bond ownership documents were ‘improperly certified or authenticated.’” Ultimately, Colella

obtained a more current statement from Banca di Roma, and Judge Griesa entered the money

judgment. Any attack by Argentina on those matters would be both untimely and judicially

estopped.

       B.      Argentina cannot argue that Colella’s judgment in 05 Civ. 3089
               was fraudulently obtained, because it acknowledges that
               the bonds are still on deposit in Colella’s account at Bance Carige

       Argentina cannot plausibly contend that the money judgment entered in 05 Civ. 3089 in

2007 was obtained by fraud. As noted above, Argentina admits on the present motion (Arg. Br.

at 8 n.4) that the bonds remain on deposit in Colella’s account at Banca Carige currently.




                                                                                                 14
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 19 of 25




       C.      The Gleizer withdrawal proceedings in 2011 do not support
               vacatur of the Colella judgments

       Argentina seeks vacatur of both Colella judgments by resurrecting the claim of fraud it

tried to make in connection with Guillermo Gleizer’s withdrawal from representing plaintiff

Forgione in Forgione, 06 Civ. 15171 (Colella was not a party to that action). In seeking to

withdraw, Mr. Gleizer stated that the account statement Forgione submitted in support of

summary judgment was an altered version of the Banca Carige bank statement previously

submitted by Colella in seeking summary judgment in 05 Civ. 3089. Argentina now says

“Gleizer grouped these three clients together because he believed Plaintiffs were involved in the

fraud” (Arg. Br. at 4); asserts that Gleizer argued that “Plaintiffs” [Argentina clearly means to

include Colella] engaged in “‘wrongful’ and ‘perhaps fraudulent’ conduct” (id. at 4 n.3); and

infers that “Gleizer seems to have ‘ha[d] questions about the basis for the claims of these three

people [Colella, Dussault, and Forgione]” in both cases.

       Argentina’s accusation is just brazen innuendo, particularly when presented as supposed

fact. Argentina’s statement in its brief (Arg. Br. at 1) that “Plaintiffs” – defined as the Colellas –

“submitted a false account statement under the fake name ‘Antonio Forgione’ in an attempt to

recover twice from the Republic on the same bonds” is unsupported by any fact. Mr. Gleizer

never stated that Colella had engaged in misconduct. Mr. Gleizer did say the Forgione account

statement was an “altered” version of the Colella statement (04 Civ. 2710 ECF No. 42 Tr.

5/24/11 at 9) but he did not allege any participation by Colella.

       Argentina insisted on pursuing discovery, and Colella’s replacement counsel at that

hearing (Spencer) summarized the situation: “[W]hat appears to be the case is that someone got

hold of their [Colella’s] statement and misused it. There is nothing in any declaration from Banca

Carige or Mr. Gleizer that suggests in any way that Mr. Colella or Ms. Dussault participated in



                                                                                                    15
          Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 20 of 25




any wrongdoing here. … So, your Honor, if there were victims here or at least if there were

parties whose documentation has been abused, it would be Colella and Dussault .… And asking

[Colella] to provide information [discovery] about a bond that they still definitely own and on

which they obtained a judgment, I think, four years ago at this point, [is stale].” Id. at 14.

         Judge Griesa stated: “Well, I would agree with you. The information from the banker did

not read to me to accuse Colella and Dussault of anything. So that’s where I stand right now. …”

Id. Argentina now submits that “Judge Griesa had no occasion to rule on Plaintiffs’ wrongdoing”

– again referring to the Colellas -- “because Plaintiffs had not received any funds, so Gleizer’s

application for contingency fees was premature.” Arg. Br. at 5. Argentina’s rendition is blatantly

misleading: Gleizer sought contingency fees for representing the Colellas in their action, from

which he was withdrawing, and Judge Griesa found that to be premature because there obviously

had been no bond recovery in their action from which to award fees. The fact remains that the

information at hand did not indicate any wrongdoing by Colella, which led Judge Griesa to

refuse Argentina’s request for discovery (“I am not going to sign a discovery order then,” id. at

15); and Argentina never followed up with anything further even though Judge Griesa left that

open. Id. Argentina cannot wring any evidence of wrongdoing out of this episode, much less

clear and convincing evidence of fraud.

         D.       The Fiorentino declaration is inadmissible hearsay and
                  is subject to doubt

         The Colellas have submitted their joint declaration stating they still hold their bonds at

issue in 04 Civ. 2710 and they deny the assertion in the Fiorentino declaration that their bonds

are not on deposit at BCC-Lavoro,1 Collela is presenting additional documents on this motion, C-



1The Colellas’ declaration is submitted without prejudice to their position that declarations are inadmissible hearsay
on the present motion because the declarant has not been cross-examined.


                                                                                                                   16
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 21 of 25




D Decl. Exh. A, which show transfer arrangements for the 04 Civ. 2710 bonds from the Colellas’

prior bank, UniCredit-Roma, to BCC-Lavoro in June 2018, specifically listing the bonds. The

Colellas previously submitted the standard year-end 2018 statement they received from BCC-

Lavoro showing the bonds on deposit there, RR Decl. Exh. C Part 1, which forms the basis for

their assertion that BCC-Lavoro does, or at least should, have their bonds.

       The Fiorentino declaration is hearsay in any proceeding to determine contested factual

issues about Colella’s bondholdings. The statements in the declaration have not been subject to

cross-examination. There is no hearsay exception for banker declarations. It is also of concern

that Mr. Fiorentino provided bank customer information to Cleary-Milan in violation of Italian

bank confidentiality and secrecy laws, as further described below.

       The Colella declaration submitted herewith denies the assertions in the Fiorentino

declaration. At the very least, the sworn statement that the Colellas’ bonds were transferred from

UniCredit-Roma to BCC-Lavoro in 2018 creates a contested fact issue as to whether the bonds

are on deposit at BCC-Lavoro. Resolution of that issue is impossible on a paper record.

       Moreover, the Fiorentino declaration inherently does not deserve the gospel-truth status

Argentina contends it is owed. In addition to its un-cross-examined hearsay status, the

declaration is questionable because Mr. Fiorentino has not laid any foundation describing

whether he has access to all account records at the bank, and whether he made relevant inquiries:

for example, to the Colellas’ account officer, to the department responsible for incoming

securities transfers from other banks, or indeed to UniCredit as a correspondent bank. Nor was




                                                                                                  17
          Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 22 of 25




Mr. Fiorentino shown the year-end 2018 account statement Colella had furnished to Cleary.2

         The Colellas believe that BCC-Lavoro in time will confirm that their bonds are indeed on

deposit in their account at the bank, and that Mr. Fiorentino’s assertions to the contrary are false,

whether due to misinformation or some darker reasons. The Colellas hope they will obtain

further confirmation of their bondholdings at BCC-Lavoro in time for submission on this motion.

         EU and Italian banking secrecy and confidentiality laws prohibit banks from disclosing

information about customers’ accounts and financial affairs other than in response to proper

official inquiries. Regulation (EU) No. 2016/679; It. Legislative Decrees 196/2003, amended,

101/2018 (Privacy Code). There is no indication that Cleary-Milan obtained any such

authorization for its letter to BCC-Lavoro, or that BCC-Lavoro obtained permission to disclose

information about the Colellas’ accounts. Even assuming arguendo that a bank might be

permitted to disclose whether a specimen account statement did or did not match normal bank

formats, that would not extend to disclosure of particular customer information in response to a

non-official inquiry. Mr. Fiorentino supplied information about Colella accounts to Cleary-Milan

in violation of Italian law, and this Court must not accept that information.

         E.       The typographical errors pointed out by Argentina in Colella’s
                  May 22, 2019 account statement are not clear and convincing evidence
                  of fraud

         The Colellas have stated in their declaration that the May 22, 2019 interim account

statement they furnished to counsel in June 2019 was obtained through their special request to


2 There are specific indications of disparities between what BCC-Lavoro found internally and what Mr. Fiorentino
described in his declaration. As noted in the Collellas’ declaration: “According to the documents provided with
Argentina’s motion for vacatur, the BCC-Lavoro legal office sent an email dated July 3, 2019, apparently in original
English, to one of the Cleary-Milan lawyers, Francesca Gesualdi, stating that our year-end BCC-Lavoro statement
‘does not conform to the documents held in our archives, which are in the name of Colella Michele alone, nor does
the information contained in the aforementioned abstract reflect our accounting records, which do not show any
securities trading for the year 2018 and until today.’ The email thus did not state that our bonds were not on deposit
in a BCC-Lavoro account; and of course there was not any ‘trading’ in the account because we did not instruct any
sale of our bonds or any other transaction.” C-D Decl. ¶ 23.


                                                                                                                   18
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 23 of 25




their account officer at their BCC-Lavoro branch in order to update their evidence of their

holdings of their bonds in 04 Civ 2170 to a more current date than the year-end 2018 statement

they had previously furnished. C-D Decl. ¶ 12.

       Argentina has noted some typographical discrepancies between Colella’s BCC-Lavoro

year-end 2018 statement and the May 22, 2019 account statement. The year-end 2018 statement

sent to Colella by BCC-Lavoro shows the appropriate bonds on deposit at the bank, reflecting a

presumably successful transfer initiated by Mr. Colella in June 2018 from UniCredit-Roma to

BCC-Lavoro. Argentina has not noted any discrepancies or other problems with the year-end

2018 statement itself.

       Mr. Colella requested the interim statement at a local branch, and it was not prepared on a

regular end-of-period basis, which the Colellas believe may explain its typographical mistakes.

Although the Colellas do not know the status and reliability of BCC-Lavoro’s bank-wide

reporting methods for securities account holdings and for interim account statements, southern

Italian banks are not known for their meticulous system controls, which may explain why Mr.

Fiorentino was unable to locate the Colellas’ bonds, which by all indications had been

transferred in from UniCredit-Roma to BCC-Lavoro the prior year.

       While Argentina asserts that the discrepancies between the two statements indicate

forgery, the Colellas emphatically deny that assertion, and believe they will show that their

bonds remain on deposit at BCC-Lavoro. The possible reasons for the typographical

discrepancies in the May 22, 2019 account statement have not been examined in regular

discovery procedures, and the statement itself does not provide clear and convincing evidence of

any fraud by the Colellas.




                                                                                                  19
        Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 24 of 25




       F.      Colella’s decision not to consummate a Propuesta settlement
               in 04 Civ 2170 does not support a finding of fraud

       Argentina also asserts that Colella sent in a signed settlement offer under the Propuesta

for the bonds in 04 Civ 2710 and then did not consummate the settlement. Argentina again

resorts to speculation to suggest that this means Colella does not hold the subject bonds.

       The documents submitted with Argentina’s motion show that the terms of this settlement

remained unspecified for several months, RR Decl. Exh. Q at p. 9 (Sleater to Sanchez Herrera

email 10/12/16). But even if Colella had entered into an iron-clad contract to settle and then

reneged, that would not provide clear and convincing evidence of fraud, or that he did not own

the bonds. Not all bondholders have accepted the Propuesta offers, and their failure to do so does

not indicate fraud. A more plausible inference with respect to the Colellas is that they would not

have ventured into settlement territory if they did not own the subject bonds, given that the

government required delivery of bonds in order to settle. Argentina does not cite any authority

holding that breach of a settlement contract (even if it occurred) could amount to clear and

convincing evidence of fraud.

                                         CONCLUSION

       Despite the one-year deadline for moving to vacate judgments, Argentina has, more than

a decade after the judgments were entered, made an untimely motion amounting to a jury

argument based on innuendo and inadmissible evidence to try to deprive the Colellas of millions

of dollars of money judgments on their bonds. Argentina’s motion should be denied.




                                                                                                   20
         Case 1:04-cv-02710-LAP Document 92 Filed 10/04/19 Page 25 of 25




Dated : October 4, 2019

                                     MILBERG PHILLIPS & GROSSMAN LLP
                                      lt\.-,. '   ~   {_

                                    Michael C. Spencer
                                    One Pennsylvania Plaza, Suite 1920
                                    New York, NY 10119
                                    (212) 594-5300
                                    Direct: (917) 969-5538

                                    Attorneys for Michele Colella and Denise Dussault




                                                                                    21
